Citation Nr: 9912018	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-09 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Service connection for a cervical, dorsal, and lumbosacral 
spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  After clarification from the veteran 
in his January 1998 Notice of Disagreement as to the nature 
of his claim, the RO restyled the issue as entitlement to 
service connection for a cervical, dorsal, and lumbosacral 
spine disorder.  


FINDING OF FACT

There is no medical evidence of a nexus between current 
cervical, dorsal, and lumbosacral spine disability and the 
veteran's period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
cervical, dorsal, and lumbosacral spine disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

With regard to the first requirement for a well-grounded 
claim (a medical diagnosis of current disability), the claims 
file does include several VA outpatient reports dated in 1997 
and 1998 which show that the veteran was seen for complaints 
of low back pain.  One report lists a diagnosis of low back 
pain, but others record complaints and findings without 
reporting an express diagnosis.  However, such records do 
document objectively confirmed limitation of motion.  The 
Board assumes for the sake of argument that such records are 
sufficient to establish a medical diagnosis of current 
disability of the cervical, dorsal and lumbosacral spine.  

As to the second requirement of a well-grounded claim 
(evidence of incurrence of disease or injury during service), 
the veteran's statements are accepted as competent.  In fact, 
a review of his service medical records confirms that he was 
seen on various occasions from 1977 to 1987 for complaints 
related to the low back, mid back and upper back. 

After reviewing the totality of the evidence, however, the 
Board is unable to find that the third requirement of a well-
grounded claim (medical evidence of a link to service) has 
been met.  As just noted, service medical records show 
pertinent complaints and treatment on several occasions 
during the veteran's service.  He was seen for back pain in 
May 1977 and an assessment of strained muscles of the lumbar 
region was reported.  Complaints continued, and several days 
later a urinary tract infection was suspected.  A September 
1977 entry documents low back pain after lifting a little 
girl, and an assessment of mild strain was reported.  On 
period examination in September 1979, the veteran's spine was 
clinically evaluated as normal.  The veteran was seen for 
back pain of two weeks duration in December 1982, and a 
pulled muscle was reported.  X-rays of the cervical spine 
accomplished in March 1984 in connection with a motor vehicle 
accident showed no significant abnormalities.  The veteran 
was seen for complaints of upper back pain in August 1985.  
In October 1985, the veteran complained of back pain of four 
days duration in the upper back.  The pain was observed to 
occur in the T1-T3 vertebral region.  On period examination 
in March 1986, the veteran's spine was clinically evaluated 
as normal.  He was seen on several occasions in August 1987 
for complaints of lower back pain which he indicated had been 
a recurring problem since 1975.  He complained of low back 
pain again in September 1987 and was diagnosed with chronic 
lower back pain.  There are no subsequent entries documenting 
back complaints or findings in the service medical records; 
there is no separation examination contained within the 
claims file.  

The veteran stated in December 1997 that he was being treated 
at the Detroit VA medical facility.  In January 1998, the RO 
requested and obtained all medical records from that 
facility.  These show that in September 1997, the veteran 
complained of low back pain, stating that he had injured his 
back in 1982 when a 500 pound lamp hit him in the chest.  The 
examining physician noted deficits in range of motion and 
subjective pain complaints.  He was scheduled for physical 
therapy.  In November 1997, it was noted that the veteran was 
receiving physical therapy two times per week and that he was 
tolerating it well.  In December 1997, it was noted that the 
physical therapy was not helping much.  In January 1998, the 
veteran received a follow-up examination.  It was noted that 
physical therapy was not helping the pain, and the diagnosis 
of low back pain was made.  The record also includes a 
notation in a private physical examination "work status 
report" dated in February 1997, that the veteran had never 
been treated for back trouble or back pain.

Based on the above discussed items of evidence, the Board is 
led to the conclusion that there is no medical evidence 
linking any current disorder of the cervical, dorsal and 
lumbosacral spine to the back complaints noted during 
service.  There is no question that the veteran experienced 
back problems during service on various occasions.  However, 
there is no medical evidence that a chronic disorder was 
present during service.  Rather, it would appear that the 
various back problems were acute in nature and resolved 
without leaving chronic disability.  Such a finding is 
supported by the fact that there is no medical evidence of 
continuing back problems from 1987 until 1997.  In other 
words, there is no medical evidence of a continuity of 
symptoms from service to establish the necessary nexus to 
service.  Moreover, the record contains no medical opinion 
linking the continuity of symptoms reported by the veteran to 
a current disability to otherwise well-ground the claim under 
Savage.  

The Board recognizes the veteran's assertions and contentions 
and believes him to be sincere.  However, the veteran as a 
layperson is not competent to show medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  In the absence of medical evidence linking the 
current disability to an in-service injury or disease, 
service connection is not established.  

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In closing, the Board emphasizes that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

